OPINION OF THE COURT
Per Curiam.
Respondent, Saranto Pikoulos, was admitted to the practice of law in New York by the Second Judicial Department on July 1, 1987. At all times relevant herein respondent has maintained an office for the practice of law within the First Judicial Department.
*458The Departmental Disciplinary Committee is seeking an order pursuant to 22 NYCRR 603.4 (e) (1) (i) of the rules of this Court suspending respondent from the practice of law forthwith based upon his willful failure to cooperate with the Committee in its investigation of allegations of misconduct.
Respondent has been charged with several instances of neglect of client matters and has repeatedly failed to respond to inquiries by the Committee for information and response to the contentions. He has also failed to comply with a subpoena duces tecum, requiring production of two files in question or to appear for personal interview. He has also failed to interpose a response to this motion.
Respondent’s action can be interpreted as a deliberate and willful attempt to impede the Committee’s investigation (Matter of Gordon, 142 AD2d 135, 137; Matter of Valdes, 160 AD2d 31, 33).
Accordingly, we conclude that the Committee’s motion for an interim order of suspension should be granted and respondent is hereby suspended from the practice of law, effective immediately, and until further order of this Court.
Sullivan, J. P., Milonas, Wallach, Kupferman and Rubin, JJ., concur.
Petitioner’s application is granted, and respondent is suspended from practice as an attorney and counselor-at-law in the State of New York, effective May 6, 1993.